 
Exhibit 10.2
AMENDMENT NUMBER SIX
TO
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDMENT NUMBER SIX TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made as of August 23, 2002, by and among BANK OF AMERICA, N.A.,
a national banking association, U.S. BANK NATIONAL ASSOCIATION, a national
banking association, KEYBANK NATIONAL ASSOCIATION, a national banking
association (“Lenders”), BANK OF AMERICA, N.A., as agent for the Lenders
(“Agent”); and FLOW INTERNATIONAL CORPORATION, a Washington corporation
(“Borrower”).
 
RECITALS
 
A.  Lenders, Agent and Borrower are parties to that certain Amended and Restated
Credit Agreement dated as of December 29, 2000, as amended by that certain
Amendment Number One to Amended and Restated Credit Agreement dated as of
February 28, 2001, that certain Amendment Number Two to Amended and Restated
Credit Agreement dated as of May 30, 2001, that certain Amendment Number Three
to Amended and Restated Credit Agreement dated as of July 31, 2001, that certain
Amendment Number Four to Amended and Restated Credit Agreement dated as of
December 13, 2001 and that certain Amendment Number Five to Amended and Restated
Credit Agreement dated as of July 26, 2002 (the “Credit Agreement”).
 
B.  John Hancock Life Insurance Company and the other Noteholders and Company
are parties to that certain agreement to purchase the Company’s 13% Senior
Subordinated Notes dated as of April 30, 2001 (the “Note Purchase Agreement”);
 
C.  The Note Purchase Agreement provides for Noteholders to obtain subordinated
guaranties from any subsidiaries of Company that execute guaranties in favor of
Lenders;
 
D.  As a condition to the effectiveness of an amendment to the Note Purchase
Agreement requested by Company, Noteholders have required Company and certain of
its subsidiaries to grant Noteholders a security interest in the property that
secures the Credit Agreement;
 
E.  In the absence of this Amendment, the Credit Agreement would prohibit
Company from granting the security interest required by Noteholders; and
 
F.  The execution and delivery of that certain Intercreditor Agreement among
Noteholders, Lenders, Agent, Company and Guarantors is one of the material
conditions to the effectiveness of this Amendment,
 
NOW, THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------

 
AGREEMENT
 
1.  Definitions.    Capitalized terms not otherwise defined in this Amendment
shall have the meaning set forth in the Credit Agreement.
 
2.  Amendment to Credit Agreement.
 
(a)  Amendment to Section 1.1.    Section 1.1 of the Credit Agreement is hereby
amended as follows:
 
(i)  Amendment of Definition of “Collateral.”    The definition of “Collateral”
is hereby amended by deleting it entirely and replacing it with the following:
 
“Collateral” means all personal or real property in which any of the Security
Documents now or hereafter create or purport to create a Lien.
 
(ii)  Addition of Definition of “Control Agreement.”    The definition of
“Control Agreement” is hereby added to the Credit Agreement as follows:
 
“Control Agreement” means an agreement in substantially the form of Exhibit K
hereto or any other agreement in form and substance acceptable to Agent which
gives Agent “control” over the Deposit Accounts for purposes of perfecting
Agent’s security interest therein.
 
(iii)  Addition of Definition of “Deeds of Trust.”    The definition of “Deeds
of Trust” is hereby added to the Credit Agreement as follows:
 
“Deeds of Trust” means (i) the Indiana Mortgage; (ii) when executed and
delivered by the Borrower, Washington Deed of Trust; and (iii) any other real
estate mortgages or deeds of trust from time to time executed by Borrower or any
Guarantor to secure any of the obligations under the Loan Documents.
 
(iv)  Addition of Definition of “Deposit Accounts.”    The definition of
“Deposit Accounts” is hereby added to the Credit Agreement as follows:
 
“Deposit Accounts” means the Deposit Accounts (as defined therein) in which the
Security Agreement or Guarantor Security Agreement creates or purports to create
a security interest.
 
(v)  Addition of Definition of “Environmental Indemnity Agreement.”    The
definition of “Environmental Indemnity Agreement” is hereby added to the Credit
Agreement as follows:
 
“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of the Sixth Amendment by and among Borrower,
Lenders, Agent and in substantially the form of Exhibit F attached hereto.



2



--------------------------------------------------------------------------------

 
(vi)  Addition of Definition of “Financial Transaction Obligations.”    The
definition of “Financial Transaction Obligations” is hereby added to the Credit
Agreement as follows:
 
“Financial Transactions Obligations” means all indebtedness, liabilities and
obligations of Borrower to Bank of America or any Affiliate of Bank of America
now or hereafter existing, whether joint or several, direct or indirect,
absolute or contingent or due or to become due, arising under or in connection
with any agreement (including all schedules thereto, confirmations of
transactions thereunder, and documents, definitions, and agreements incorporated
therein by reference or relating thereto) pursuant to which Bank of America has
agreed to permit daylight overdrafts to occur on accounts maintained by Borrower
with Bank of America, provide remote disbursement services for Borrower, process
automated clearing house (ACH) transactions for the account of Borrower or
extend credit to Borrower, in the form of credit card accounts, including,
without limitation, any interest due thereon, all fees, costs, and expenses
incurred by Bank of America in connection therewith, and termination payments
and indemnifications relating thereto.
 
(vii)  Addition of Definition of “Guarantor Documents.”    The definition of
“Guarantor Documents” is hereby added to the Credit Agreement as follows:
 
“Guarantor Documents” means the Guaranty, the Guarantor Security Agreement and,
when executed and delivered, any Deed of Trust executed by any Guarantor.
 
(viii)  Addition of Definition of “Guarantor Security Agreement.”    The
definition of “Guarantor Security Agreement” is hereby added to the Credit
Agreement as follows:
 
“Guarantor Security Agreement” means that certain Security Agreement dated as of
the date of the Sixth Amendment executed by, or otherwise binding upon, current
and future Guarantors in favor of Agent and Lenders in substantially the form of
Exhibit H attached hereto.
 
(ix)  Amendment to Definition of “Guarantors.”     The definition of “Guarantor”
is hereby amended by deleting it entirely and replacing it with the following:
 
“Guarantors” means the Domestic Subsidiaries listed on Schedule 7 to the
Security Agreement and any other Domestic Subsidiary that from time to time
executes and delivers a supplement in the form attached to, or otherwise becomes
bound by, the Guaranty.
 
(x)  Addition of Definition of “Guaranty.”    The definition of “Guaranty” is
hereby added to the Credit Agreement as follows:
 
“Guaranty” means the Guaranty dated as of the date of the Sixth Amendment
executed by Guarantors in favor of Agent and Lenders, and



3



--------------------------------------------------------------------------------

 
by any additional Guarantors from time to time in accordance with this
Agreement, in substantially the form of Exhibit G attached hereto.
 
(xi)  Addition of Definition of “Indiana Mortgage.”    The definition of
“Indiana Mortgage” is hereby added to the Credit Agreement as follows:
 
“Indiana Mortgage” means that certain Mortgage, Security Agreement, Assignment
of Leases and Rents and Fixture Filing dated as of the date of the Sixth
Amendment executed by Borrower in favor of Agent and Lenders covering certain
real property located in Indiana in substantially the form of Exhibit E attached
hereto.
 
(xii)  Amendment to definition of “Intercreditor Agreement.”    The definition
of “Intercreditor Agreement” is hereby deleted and replaced with the following:
 
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date of the Sixth Amendment by and among Borrower, Lenders, Agent,
Guarantors and Noteholders in substantially the form of Exhibit I attached
hereto.
 
(xiii)  Amendment to Definition of “Loan Documents.”    The definition of “Loan
Documents” is hereby deleted and replaced with the following:
 
“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Reimbursement Agreements, the Security Documents, the Guaranty, the
Environmental Indemnity Agreement and all other certificates, instruments and
other documents executed by or on behalf of Borrower or any Guarantor in
connection with this Agreement or the transactions contemplated hereby
(including, without limitation, the Control Agreements when executed and
delivered).
 
(xiv)  Addition of Definition of “New Borrower Documents.”    The definition of
“New Borrower Documents” is hereby added to the Credit Agreement as follows:
 
“New Borrower Documents” means the Sixth Amendment, the Notes, the Security
Agreement, the Pledge Agreement, the Indiana Mortgage, the Environmental
Indemnity Agreement, and the Intercreditor Agreement.
 
(xv)  Addition of Definition of “New UCC Financing Statements.”    The
definition of “New UCC Financing Statements” is hereby added to the Credit
Agreement as follows:
 
“New UCC Financing Statements” means the UCC financing statements filed or to be
filed to perfect, or otherwise relating to, to security interests created by the
Security Agreement, the Pledge Agreement or the Guarantor Security Agreement.



4



--------------------------------------------------------------------------------

(xvi)  Addition of Definition of “Noteholders.”    The definition of
“Noteholders” is hereby added to the Credit Agreement as follows:
 
“Noteholders” means John Hancock Life Insurance Company, John Hancock Variable
Life Insurance Company, Signature 4 Limited, and Signature 5 L.P.
 
(xvii)  Addition of Definition of “Pledge Agreement.”    The definition of
“Pledge Agreement” is hereby added to the Credit Agreement as follows:
 
“Pledge Agreement” means that certain pledge agreement dated as of the date of
the Sixth Amendment executed by Borrower in favor of Bank of America as agent
for Lenders in substantially the form of Exhibit C attached hereto.
 
(xviii)  Amendment to Definition of “Security Agreement.”    The definition of
“Security Agreement” is hereby deleted and replaced with the following:
 
“Security Agreement” means that certain Amended and Restated Security dated as
of the date of the Sixth Amendment executed by Borrower in favor of Agent in
substantially the form of Exhibit B attached hereto.
 
(xix)  Addition of Definition of “Security Documents.”    The definition of
“Security Documents” is hereby added to the Credit Agreement as follows:
 
“Security Documents” means the Security Agreement, the Pledge Agreement, the
Deeds of Trust, the Guaranty Security Agreement, and the UCC Financing
Statements.
 
(xx)  Addition of Definition of “Sixth Amendment.”    The definition of “Sixth
Amendment” is hereby added to the Credit Agreement as follows:
 
“Sixth Amendment” means that certain Amendment Number Six to Amended and
Restated Credit Agreement dated as of August 23, 2002 among Borrower, Lenders
and Agent.
 
(xxi)  Amendment to Definition of “UCC Financing Statements.”    The definition
of “UCC Financing Statements” is hereby deleted and replaced with the following:
 
“UCC Financing Statements” means the UCC Financing (as defined in this Agreement
prior to the date of the Sixth Amendment) together with the New UCC Financing
Statements.
 
(xxii)  Addition of Definition of “Washington Deed of Trust.”    The definition
of “Washington Deed of Trust” is hereby added to the Credit Agreement as
follows:
 
“Washington Deed of Trust” means that certain Deed of Trust, Security Agreement
and Financing Statement to be executed by Borrower in favor of Agent and Lenders
covering certain real property located in Washington state in substantially the
form of Exhibit D attached hereto.



5



--------------------------------------------------------------------------------

 
(b)  Amendment to Section 2.9—Notes.    The second and third sentences in
Section 2.9 are deleted. The first sentence of Section 2.9 is hereby amended and
restated to read as follows:
 
The Revolving Loans shall be evidenced by promissory notes of Borrower
substantially in the forms attached hereto as Exhibits A-1, A-2, and A-3 to the
Sixth Amendment.
 
(c)  Amendment to Section 2.13—Application of Payments.    Section 2.13 of the
Credit Agreement is hereby amended by replacing the first sentence with the
following:
 
Any payment by Borrower hereunder shall be applied first, against fees, expenses
and indemnities due hereunder; second, against interest then due in respect of
any Loan; third, against amounts due under Section 3.4 hereof; fourth, against
any Financial Transaction Obligations; and thereafter, ratably against amounts
owing under Swap Documents and Loan principal.
 
(d)  Amendment to Section 4.2—Conditions to All Loans and Issuances of Letters
of Credit.    Section 4.2 is hereby amended by adding a new subsection (e) as
follows:
 
(e)  Neither the Agent nor any Lender shall have received from the Borrower or
any Guarantor any notice terminating or purporting to terminate any Guarantor’s
obligations under the Guaranty to which it is a party or claiming that any such
Guaranty is not or will in the future not be fully enforceable against each
Guarantor in accordance with their terms.
 
(e)  Amendment to Section 5.5—Litigation.    Section 5.5 is hereby amended and
restated to read as follows:
 
There are no actions, proceedings, investigations, or claims against or
affecting Borrower or any Guarantor now pending before any court, arbitrator or
Governmental Authority (nor to the knowledge of Borrower has any thereof been
threatened nor does any basis exist therefor) which might reasonably be
determined adversely to Borrower or such Guarantor and which, if determined
adversely, would be likely to have a material adverse effect on the financial
condition or operations of Borrower or any Guarantor or to impair Agent’s lien
on the Collateral or Borrower’s or any Guarantor’s rights therein, except as
described on Schedule 5.5 to the Sixth Amendment.
 
(f)   Amendment to Section 5.6—Lien Priority.    Section 5.6 of the Credit
Agreement is hereby amended deleting it entirely and replacing it with the
following:
 
Lien Priority.    On the date any Loan is made or any Letter of Credit is issued
hereunder, each Security Document will constitute a valid and perfected lien of
first priority in and to all the Collateral and will be enforceable against all
third parties in all jurisdictions as security for all obligations which such
Security Document purports to secure.



6



--------------------------------------------------------------------------------

 
(g)  Amendment to Section 5.16—Real Property.    The following is added as a new
Section 5.16.
 
Real Property.    Schedule 5.16 to the Sixth Amendment accurately identifies all
real property and real property interests (including leasehold interests) owned
by Borrower and each Guarantor as of the date of the Sixth Amendment.
 
(h) Amendment to Section 6.8—Insurance.    Section 6.8 of the Credit Agreement
is hereby amended by replacing the reference to “Security Agreement” with
“Security Documents.”
 
(i)  Amendment to Section 6.16—Guaranties and Security Agreements from
Subsidiaries.    Section 6.16 of the Credit Agreement is hereby amended by
deleting it entirely and replacing it with the following:
 
Guaranties and Security Agreements from Subsidiaries.    After any person
becomes a Domestic Subsidiary of Borrower and unless Agent and the Majority
Lenders provide prior written consent to the contrary, such Domestic Subsidiary
shall execute and deliver to Agent, promptly upon Agent’s request: (a) a
supplement to the Guaranty, unconditionally guarantying Borrower’s obligations
under the Loan Documents, (b) a supplement to the Guarantor Security Agreement
granting Agent for its benefit and the ratable benefit of Lenders, a first
priority and exclusive security interest in all personal property of such
Domestic Subsidiary, (c) Deeds of Trust granting Agent for its benefit and the
ratable benefit of Lenders, a first priority and exclusive lien in all real
property of such Domestic Subsidiary, (d) a copy of a resolution adopted by the
Board of Directors of such Domestic Subsidiary authorizing the execution,
delivery, and performance of the Guaranty, Guarantor Security Agreement and any
such Deed of Trust, and (e) such other documents and agreements as Agent may
reasonably request. All of the foregoing documents shall be in form and
substance satisfactory to Agent. Each such Domestic Subsidiary shall be referred
to herein as a “Guarantor.”
 
(j)  Amendment to Section 7.5—Liens.    Section 7.5 of the Credit Agreement is
hereby amended by deleting it entirely and replacing it with the following:
 
Liens.    Neither Borrower nor any Guarantor shall create, assume or suffer to
exist any Lien except (a) liens pursuant to the Security Documents, (b) existing
Liens reflected in the balance sheet referred to in Section 5.7, (c) Liens
described on Schedule 7.5 to the Sixth Amendment, (d) the Junior Security
Interest (as defined in the Intercreditor Agreement), but such Junior Security
Interest shall be permitted only so long as the Intercreditor Agreement is in
effect, and (e) with respect to any Guarantor, liens pursuant to the Guarantor
Security Agreement.



7



--------------------------------------------------------------------------------

 
(k)  Amendment to Section 8.1(o)—Events of Default.    Section 8.1(o) of the
Credit Agreement is hereby amended by deleting it entirely and replacing it with
the following:
 
(o)  Additional Event of Default.    It shall be an additional Event of Default:
 
(1)  if any of the following has not occurred within 30 days after the date of
the Sixth Amendment:
 
(i)  Agent shall have received evidence of Agent’s perfected first priority lien
in all of Borrower’s and Guarantors’ property located outside the United States
(or in such portion of such property as Agent may request);
 
(ii)  notices of Agent’s security interest in all of Borrower’s and Guarantors’
registered patents and trademarks and applications for patents and trademarks
shall have been filed with the applicable Governmental Authority;
 
(iii)  Borrower shall have duly executed and delivered the Washington Deed of
Trust to Agent and Borrower and each Guarantor shall have granted Agent a lien
on their interests in all other real property located in the United States (or
in such portion of such property as Agent may request);
 
(iv)  Agent shall have received evidence satisfactory to it that (A) the liens
referred to in clause (iii) above have been duly authorized, are enforceable
against the grantor and all third parties, and have priority over all other
Liens against such property other than Liens consented to by Agent, and (B)
Borrower or the applicable Guarantor has obtained all such consents or approvals
from third parties as may be required in connection with the grant of each such
lien;
 
(v)  Agent shall have received Control Agreements, duly executed by the parties
thereto perfecting Agent’s security interest in all Deposit Accounts;
 
(vi)  (A)  Avure Technologies, Inc. shall have duly issued share certificates
evidencing all ownership interests therein; (B) Borrower shall have executed and
delivered to Agent a Supplement (as defined in the Pledge Agreement) pledging
such shares to Agent; (C) Borrower shall have delivered such share certificates
to Agent together with assignments separate from certificate duly executed by
Borrower in blank; and (D) Agent shall have received evidence satisfactory to it
that such issuance, execution and delivery were duly authorized and effective
and that



8



--------------------------------------------------------------------------------

 
Agent has a perfected security interest in all such shares free of all Liens
other than those expressly permitted by this Agreement;
 
(vii) (A) Agent shall have received evidence that all conditions to the
attachment of Agent’s security interest in Borrower’s ownership interests in
Flow Autoclave Systems, Inc., a Delaware corporation (“Flow Autoclave”) have
been satisfied and that Agent has a perfected first priority security interest
in all such ownership interests of Borrower; (B) Borrower shall have delivered
to Agent all share certificates evidencing Borrower’s ownership of Flow
Autoclave together with assignments separate from certificate duly executed by
Borrower in blank; (C) Flow Autoclave shall have become a party to and bound by
the Guaranty and Guarantor Security Agreement through the execution and delivery
to Agent of Supplements (as defined in each such agreement); and (D) Agent shall
have received evidence satisfactory to it that the security interests granted by
Flow Autoclave under the Guarantor Security Agreement are perfected first
priority security interests free of all Liens other than those expressly
permitted by this Agreement; provided, however, a Event of Default shall not
occur if any of clauses (A) through (D) of this subsection (vii) are not
fulfilled notwithstanding the best efforts of Borrower.
 
(viii)  (A) Borrower shall have delivered to Agent share certificates evidencing
Borrower’s ownership interest in CIS Acquisition Corporation (“CIS”) and Flow
Waterjet Florida Corporation (“Flow Waterjet”) together with assignments
separate from certificate duly executed by Borrower in blank; (B) the shares of
CIS and Flow Waterjet shall have been added to the Pledge Agreement through a
Supplement as contemplated thereby; and (C) Agent shall have received evidence
satisfactory to it that Agent’s security interests Borrower’s ownership interest
in CIS and Flow Waterjet are perfected first priority security interests free of
all Liens other than those expressly permitted by this Agreement;
 
(ix)  (A) Borrower shall have delivered to Agent share certificates evidencing
65% of Borrower’s ownership interest in each of the Foreign Subsidiaries (as
defined in the Pledge Agreement) together with assignments separate from
certificate duly executed by Borrower in blank; (B) all such shares and
ownership interests shall have been added to the Pledge Agreement through a
Supplement as contemplated thereby; and (C) Agent shall have received evidence
satisfactory to it that Agent’s security interests Borrower’s ownership interest
in all such Foreign Subsidiaries are perfected first priority security interests
free of all Liens other than those expressly permitted by this Agreement;



9



--------------------------------------------------------------------------------

 
(x)   All Waived Conditions (as defined below) shall have been fulfilled to
Agent’s satisfaction. “Waived Conditions” means any of the Conditions to
Effectiveness set forth in Section 3 of the Sixth Amendment that were waived by
Agent for the purposes thereof or otherwise not been fulfilled in connection
with effectiveness of the Sixth Amendment;
 
(xi)  Agent shall have received from Borrower a completed Schedule 4 (Patents
and Patent Licenses) and Schedule 5 (Trademarks and Trademark Licenses) to the
Guarantor Security Agreement;
 
(xii)  Agent shall have received such other evidence as it may deem necessary or
appropriate that all documents executed and/or delivered and all actions taken
pursuant to clauses (i) through (xi) above have been duly authorized and are
legally effective, binding and enforceable;
 
(xiii)  Agent shall have received a legal opinion from Borrower’s counsel
(acceptable to Agent) in substantially in the form of Exhibit J-2 hereto or
otherwise covering, to Agent’s satisfaction, all matters covered by the opinion
attached hereto as Exhibit J-1 that have not, in Agent’s opinion, been
adequately addressed by the opinion of counsel delivered in connection with the
Sixth Amendment; and
 
(xiv)  Borrower and Guarantors shall have provided such additional information
concerning their real and personal property and assets as Agent may request; or
 
(2)  if Borrower has not cooperated with Agent in conducting a collateral exam
of inventory and accounts receivable, at Borrower’s expense, by October 31,
2002.
 
(l)  Amendment of Section 8.1—Events of Default.    Section 8.2 of the Credit
Agreement is hereby amended by adding the word “or” after subsection (o) and
adding the following new sections:
 
(p)  Guarantor Default; Invalidity of Guaranty.    (i) Any Guarantor shall fail
to perform or observe any covenant, obligation or term of any Guarantor Document
and such failureshall continue unremedied after the applicable grace period, if
any, specified therein; (ii) any misrepresentation or breach of any warranty by
any Guarantor under any Guarantor Document shall occur; (iii) any of the events
or circumstances referred to in Section 8.1(e) through 8.1(n) whose occurrence
or existence would constitute a Default or an Event of Default with respect to
Borrower shall occur or exist with respect to any Guarantor; or (iv) any
Guarantor



10



--------------------------------------------------------------------------------

 
Document shall for any reason be revoked or invalidated, or otherwise cease to
be in full force and effect (except as expressly permitted hereunder) in respect
of any Guarantor, or any Guarantor or any other Person shall contest in any
manner the validity or enforceability thereof or deny that it has any further
liability or obligation thereunder; or
 
(q)  Impairment of Security.    Any Security Document ceases to be in full force
and effect, or is declared by a court of competent jurisdiction to be null and
void, invalid or unenforceable in any respect; or the Agent shall not have or
shall cease to have a valid and perfected Lien of first priority in the
Collateral purported to be covered thereby.
 
3.  Conditions to Effectiveness.    This Amendment (other than Sections 2(j))
shall become effective upon the fulfillment to Agent’s satisfaction (or Agent’s
waiver) of all of the following conditions:
 
(a)  New Documents.    The New Borrower Documents (other than the Intercreditor
Agreement) and the Guarantor Documents shall have been duly executed and
delivered by the parties thereto.
 
(b)  Security Interest and Lien.    Agent shall have received evidence of
perfection and the first priority of the security interest and liens created by
the Security Documents and the absence of any other Liens on the Collateral
other than those expressly permitted by the Credit Agreement.
 
(c)  Borrower and Guarantor Authority.    Agent shall have received in form and
substance satisfactory to it (i) copies of the Articles of Incorporation and
Bylaws of Borrower and each Guarantor, certified by the Secretary of Borrower or
such Guarantor, as applicable; (ii) a copy of a resolution adopted by the Board
of Directors of Borrower authorizing the execution, delivery and performance of
the New Borrower Documents, certified by the Secretary of Borrower; (iii) a copy
of a resolution adopted by the Board of Directors of each Guarantor authorizing
the execution, delivery and performance of the Guarantor Documents, certified by
the Secretary of the applicable Guarantor; (iv) evidence of the authority and
specimen signatures of the persons who have signed the New Borrower Documents
and the Guarantor Documents on behalf of Borrower and each Guarantor; (v) a
Certificate of Good Standing dated as of a recent date issued by the Secretary
of State of Washington in respect of Borrower; (vi) a Certificate of Good
Standing dated as of a recent date issued by the Secretary of State of each
Guarantor’s state of incorporation and (vii) such other evidence of corporate
authority as Agent shall reasonably require.
 
(d)  Legal Opinion.    Agent on behalf of each Lender shall have received a
legal opinion of counsel to Borrower reasonably acceptable to Agent,
substantially in form of Exhibit J-1 hereto.
 
(e)  Fees and Expenses.    Borrower shall have paid Agent for all fees and
expenses (including attorneys’ fees) incurred in connection with this Sixth
Amendment.



11



--------------------------------------------------------------------------------

 
Section 2(j) of this Amendment (amending Section 7.5 of the Credit Agreement)
shall become effective when the Conditions to Effectiveness set forth above have
been fulfilled to Agent’s satisfaction (or waived by Agent) and, in addition,
the Intercreditor Agreement shall have been executed and delivered by the
parties thereto.
 
3.  Representations and Warranties.    Borrower hereby represents and warrants
to the Lenders and Agent that each of the representations and warranties set
forth in Article 5 (as amended herein) of the Credit Agreement is true and
correct in each case as if made on and as of the date of this Amendment and
Borrower expressly agrees that it shall be an additional Event of Default under
the Credit Agreement if any representation or warranty made hereunder shall
prove to have been incorrect in any material respect when made.
 
4.  Release and Waiver.    Borrower ratifies and reconfirms the Loan Documents
(as amended herein) and all of its obligations and liabilities thereunder and
hereby waives and releases any and all defenses that either of them may now have
or hereafter acquire with respect to the Loan Documents based on or otherwise
relating to any events or circumstances which occurred or existed on or prior to
the date hereof. Borrower hereby releases and forever discharges the Agent and
the Lenders, their respective affiliates, and their respective officers,
directors, agents and employees from every claim, demand and cause of action
whatsoever, of every kind and nature, whether presently known or unknown,
suspected or unsuspected, arising or alleged or to have risen or which shall
arise hereafter from any act, omission or condition which occurred or existed on
or prior to the date of this Amendment.
 
5.  No Further Amendment.    Except as expressly modified by the terms of this
Amendment, all of the terms and conditions of the Credit Agreement and the other
Loan Documents shall remain in full force and effect and the parties hereto
expressly reaffirm and ratify their respective obligations thereunder.
 
6.  Fees and Expenses.    Immediately upon the execution and delivery of this
Amendment, Borrower shall have paid Agent for all fees and expenses (including
attorneys’ fees) incurred in connection herewith.
 
7.  Governing Law.    This Amendment shall be governed by and construed in
accordance with the laws of the State of Washington.
 
8.  Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original, and all of which taken
together shall constitute one and the same agreement.
 
9.  Oral Agreements Not Enforceable.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.



12



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment Number Six
to Amended and Restated Credit Agreement as of the date first above written.
 
BORROWER:
     
FLOW INTERNATIONAL CORPORATION
           
 
By:
 
 

--------------------------------------------------------------------------------

               
Michael R. O’Brien
Chief Financial Officer
                     
By:
 

--------------------------------------------------------------------------------

               
John Leness
General Counsel and Secretary
LENDERS:
     
BANK OF AMERICA, N.A.
           
By:
 
 

--------------------------------------------------------------------------------

               
Thomas E. Brown
Senior Vice President
       
U.S. BANK NATIONAL ASSOCIATION
           
By:
 
 

--------------------------------------------------------------------------------

               
Elizabeth C. Hengeveld
Vice President
       
KEYBANK NATIONAL ASSOCIATION
           
By:
 
 

--------------------------------------------------------------------------------

               
Jason R. Gill
Vice President
AGENT:
     
BANK OF AMERICA, N.A.
           
By:
 
 

--------------------------------------------------------------------------------

               
Ken Puro
Vice President



13



--------------------------------------------------------------------------------

 
Schedule 5.5
(to Sixth Amendment)
 
Litigation
 
In addition to a number of product liability matters, all of which involve
insured losses, the following contractual dispute is pending:
 
Robotic Production Technology, Inc. v. Flow International Corporation, U.S.
District Court, E.D. Mich. Case No. 99-74659.



14



--------------------------------------------------------------------------------

 
Schedule 5.16
(to Sixth Amendment)
 
Real Property and Real Property Interests
 
Borrower Real Property
 
Name and Location
of Property

--------------------------------------------------------------------------------

 
Fee Owner/Lessor

--------------------------------------------------------------------------------

 
Nature of Borrower’s
Interest (if not Fee)

--------------------------------------------------------------------------------

ASI Manufacturing Facility 1635
Production Road,
Jeffersonville, Indiana 47130
 
 
Borrower
 
Fee Simple
Corporate Offices
23500 64th Avenue South
Kent, Washington 98032
 
 
Property Reserve, Inc.
 
Leasehold Interest
Technical Center
23307 66th Avenue South
Kent, Washington 98032
 
 
Security Capital Industrial Trust
 
Leasehold Interest
CIS Robotics Location
Demo Lab/Training
30000 Beck Road
Wixom, Michigan 48393
 
 
Andrew B. Pelto, Trustee
 
Leasehold Interest
HydroDynamic Cutting
Services Location
207 Nolan Road
Broussard, Louisiana
 
 
To be provided by Borrower
 
Leasehold Interest

 
Guarantor’s Real Property
 
Name of Guarantor

--------------------------------------------------------------------------------

 
Name and Location of Property

--------------------------------------------------------------------------------

 
Fee Owner/Lessor

--------------------------------------------------------------------------------

 
Nature of Guarantor’s
Interest (if not Fee)

--------------------------------------------------------------------------------

Avure Technologies, Inc.
 
Corporate Offices
  Southwind Office Center
  Building A
  8245 Tournament Dr.
  Memphis, Tennessee 38125
 
Highwoods/Tennessee Holdings, LP
 
Leasehold Interest



15



--------------------------------------------------------------------------------

 
Schedule 7.5
(to Sixth Amendment)
Liens
 
The following liens, as amended, continued or assigned:
 
1.  UCC-1 filed on September 15, 1994 with the Washington Department of
Licensing against Borrower as debtor by U.S. Bancorp Leasing & Financial as
secured party under Filing No. 942580397 covering certain leased equipment
comprised of one new okuma MC-40VB vertical machining center and related
controls and attachments describe therein subject to that certain Lease
Agreement dated February 26, 1993.
 
2.  UCC-1 filed on August 25, 1997 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Sanwa
Leasing Corp., as secured party under Filing No. 972370362 covering certain
leased equipment comprised of a copy machine.
 
3.  UCC-1 filed on March 23, 1998 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Sanwa
Leasing Corp., as secured party under Filing No. 980820100 covering certain
leased equipment comprised of a fax machine.
 
4.  UCC-1 filed on April 29, 1999 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Fleet
Leasing Corp., as secured party under Filing No. 991190205 covering certain
leased equipment comprised of a fax machine.
 
5.  UCC-1 filed on May 24, 1999 with the Washington Department of Licensing
against Borrower as debtor by Panasonic Communications, assigned to Fleet
Leasing Corp., as secured party under Filing No. 991440209 covering certain
leased equipment comprised of a copy machine.
 
6.  UCC-1 filed on July 6, 1999 with the Washington Department of Licensing
against Borrower as debtor by Winthrop Resources Corp., as secured party under
Filing No. 991870742 covering certain leased equipment comprised of AS/400.
 
7.  UCC-1 filed on October 21, 1999 with the Washington Department of Licensing
against Borrower as debtor by Winthrop Resources Corp., assigned to Fleet
Business Credit Corp., as secured party under Filing No. 992940139 covering
certain leased equipment comprised of computer and network equipment.
 
8.  UCC-1 filed on November 17, 1999 with the Michigan Department of State
against Borrower as debtor by Crown Credit Company, as secured party under
Filing No. D588465.
 
9.  UCC-1 filed on June 22, 2000 with the Washington Department of Licensing
against Borrower as debtor by PCL Leasing Corp., assigned to U.S. Bank, National



16



--------------------------------------------------------------------------------

 
Association, as secured party under Filing No. 20001740030 covering certain
leased equipment comprised of computer and network equipment.
 
10.  UCC-1 filed on August 10, 2000 with the Washington Department of Licensing
against Borrower as debtor by Winthrop Resources Corp. as secured party under
Filing No. 20002230274, and assigned to U.S. Bankcorp Leasing & Financial on
April 2, 2001, as secured party under Filing No. 20010920111 covering certain
leased equipment comprised of computer and network equipment.
 
11.  UCC-1 filed on November 11, 2000 with the Washington Department of
Licensing against Borrower as debtor by Winthrop Resources Corp. as secured
party under Filing No. 20003180416, and assigned to U.S. Bankcorp Leasing &
Financial on April 2, 2001, as secured party under Filing No. 20010920113
covering certain leased equipment comprised of computer and network equipment.
 
12.  UCC-1 filed on December 12, 2001 with the Washington Department of
Licensing against Borrower as debtor by Minolta Business Solutions, as secured
party under Filing No. 200200459558 covering certain leased equipment comprised
of a copy machine.
 
13.  UCC-1 filed on April 13, 2001 with the Washington Department of Licensing
against Borrower as debtor by Jules and Associates, Inc., assigned to TCF
Leasing, Inc., as secured party under Filing No. 20011030227 covering certain
leased equipment comprised of manufacturing equipment.
 
14.  UCC-1 filed on February 22, 2002 with the Michigan Department of State
against Borrower as debtor by Trumpf, Inc., as secured party under Filing No.
D876799.



17